Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 1 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 2 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 3 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 4 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 5 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 6 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 7 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 8 of 59 PageID #:1903
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 9 of 59 PageID #:1903




                           Exhibit A
      Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 10 of 59 PageID #:1903




                                               April 22, 2019

VIA PRIORITY MAIL

«First» «Last»
«Company»
«Address_1»
«Address_2»
«City», «State» «Zip»

       Re:     Notice of Proposed Class Action Settlement Pursuant to 28 U.S.C. § 1715

Dear «First» «Last»:

        KCC Class Action Services, LLC has been retained as the independent third-party Administrator in
a putative class action lawsuit entitled Abante Rooter and Plumbing, Inc., individually and on behalf of a
class of all persons and entities similarly situated, v. Oh Insurance Agency and Allstate Insurance
Company, Case No. 1:15-cv-09025. Ballard Spahr LLP and Kaufman Dolowich & Voluck, LLP represent
Defendant Allstate Insurance Company and Defendant Oh Insurance Agency, respectively (“Defendants”).
The lawsuit is pending before the Honorable Jorge L. Alonso in the United States District Court for the
Northern District of Illinois, Eastern Division. This letter is to advise you that Plaintiff filed a Motion for
Preliminary Approval of Class Action Settlement in connection with this class action lawsuit on April 12,
2019. At an initial hearing on preliminary approval, the Honorable Jorge L. Alonso ordered the parties to
modify certain aspects of the notice and settlement, which will be filed shortly. This notice will be amended
by a supplemental notice pursuant to 28 U.S.C. § 1715.

       Case Name:             Abante Rooter and Plumbing, Inc., v. Oh Insurance Agency, et al.

       Case Number:           1:15-cv-09025

       Jurisdiction:          United States District Court,
                              Northern District of Illinois, Eastern Division

       Date Settlement
       Filed with Court:      April 12, 2019

        Defendants deny any wrongdoing or liability whatsoever, but have decided to settle this action
solely in order to eliminate the burden, expense, and uncertainties of further litigation. In compliance with
28 U.S.C. § 1715(b), the following documents referenced below are included on the CD that is enclosed
with this letter:
     Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 11 of 59 PageID #:1903




«First» «Last»
April 22, 2019
Page 2

       1.        28 U.S.C. § 1715(b)(1) – Complaint and Related Materials: Copies of the Class Action
                 Complaint, Amended Class Action Complaint, Answer and Affirmative Defenses of
                 Defendant Allstate Insurance Company to Plaintiff’s Amended Class Action Complaint, and
                 Oh Insurance Agency’s Answer and Affirmative Defenses to Amended Class Action
                 Complaint are included on the enclosed CD.

       2.        28 U.S.C. § 1715(b)(2) – Notice of Any Scheduled Judicial Hearing: As of April 22,
                 2019, the Court has not yet scheduled a final fairness hearing in this matter. Plaintiff filed
                 Plaintiff’s Unopposed Motion for Preliminary Approval of Class Action Settlement
                 requesting that the Court preliminarily approve the Settlement. Copies of Plaintiff’s
                 Unopposed Motion for Preliminary Approval of Class Action Settlement (with all
                 accompanying Exhibits), and Notice of Presentment of Plaintiff’s Unopposed Motion for
                 Preliminary Approval of Class Action Settlement are included on the enclosed CD. Pursuant
                 to the Court’s Notification of Docket Entry filed April 17, 2019, the Preliminary Approval
                 Hearing has been continued to May 9, 2019 at 9:30 a.m. before the Honorable Jorge L.
                 Alonso. A copy of the Notification is also included on the enclosed CD.

       3.        28 U.S.C. § 1715(b)(3) – Notification to Class Members: Copies of the Postcard Notice,
                 Long Form Notice, and Claim Form to be provided to the class is included on the enclosed
                 CD.

       4.        28 U.S.C. § 1715(b)(4) – Class Action Settlement Agreement: A copy of the Settlement
                 Agreement and Release is included on the enclosed CD Rom.

       5.        28 U.S.C. § 1715(b)(5) – Any Settlement or Other Agreement: As of April 22, 2019, no
                 other settlement or agreement has been entered by the parties to this Action, either directly
                 or by and through their respective counsel.

       6.        28 U.S.C. § 1715(b)(6) – Final Judgment: No Final Judgment has been reached as of April
                 22, 2019, nor have any Notices of Dismissal been granted at this time.

       7.        28 U.S.C. § 1715(b)(7)(A)-(B) – Names of Class Members/Estimate of Class Members:
                 While KCC is in the process of gathering information on this issue, pursuant to 28 U.S.C. §
                 1715(b)(7)(A), at this time a complete list of names of class members as well as each State of
                 residence is not available, because the parties do not presently know the names or current
                 addresses of all the proposed settlement class members and will not learn this information until
                 the Settlement is preliminarily approved and the Court authorizes dissemination of information
                 about the Settlement through the Class Notice. KCC is in the process of conducting reverse
                 telephone number research to determine the names and addresses of potential class members,
                 and it is not feasible at this time to estimate when this process will be completed. Pursuant to 28
                 U.S.C. § 1715(b)(7)(B), it is estimated that there are approximately 53,743 unique telephone
                 numbers in the class.
     Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 12 of 59 PageID #:1903




«First» «Last»
April 22, 2019
Page 3

       8.        28 U.S.C. § 1715(b)(8) – Judicial Opinions Related to the Settlement: As the proposed
                 Settlement is still pending final approval by the Court, there are no other opinions available at
                 this time. As of April 22, 2019, there has been no written judicial opinion related to the
                 settlement.

       If for any reason you believe the enclosed information does not fully comply with 28 U.S.C. § 1715,
please contact KCC at either jchernila@kccllc.com or (415) 798-5969 immediately so that Defendants can
address any concerns or questions you may have.

       Thank you.
                                                        Sincerely,



                                                        /s/
                                                        Daniel Burke
                                                        Executive Vice President
Enclosure – CD Rom
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 13 of 59 PageID #:1903




                   Exhibit B
                                                Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 14 of 59 PageID #:1903


          Last              First                                                Company                                                 Address 1                      Address 2                    City      State       Zip
Whitaker           Michael G.             Acting Attorney General of the United States             United States Department of Justice               950 Pennsylvania Avenue, NW             Washington       DC       20530-0001
Clarkson           Kevin                  Office of the Alaska Attorney General                    P.O. Box 110300                                                                           Jeaneau          AK             99811
Marshall           Steve                  Office of the Alabama Attorney General                   501 Washington Avenue                             PO Box 300152                           Montgomery       AL       36130-0152
Rutledge           Leslie                 Arkansas Attorney General Office                         323 Center Street, Suite 200                                                              Little Rock      AR       72201-2610
Brnovich           Mark                   Office of the Arizona Attorney General                   2005 N. Central Avenue                                                                    Phoenix          AZ             85004
CAFA Coordinator                          Office of the Attorney General                           Consumer Law Section                              455 Golden Gate Ave., Suite 11000       San Francisco    CA             94102
Weiser             Phil                   Office of the Colorado Attorney General                  Ralph L. Carr Colorado Judicial Center            1300 Broadway, 10th Floor               Denver           CO             80203
Tong               William                State of Connecticut Attorney General's Office           55 Elm Street                                                                             Hartford         CT       06106
Racine             Karl A.                District of Columbia Attorney General                    441 4th Street, NW, Suite 1100S                                                           Washington       DC             20001
Jennings           Kathy                  Delaware Attorney General                                Carvel State Office Building                      820 N. French Street                    Wilmington       DE             19801
Moody              Ashley                 Office of the Attorney General of Florida                The Capitol, PL-01                                                                        Tallahassee      FL       32399-1050
Carr               Chris                  Office of the Georgia Attorney General                   40 Capitol Square, SW                                                                     Atlanta          GA       30334-1300
Connors            Clare                  Office of the Hawaii Attorney General                    425 Queen Street                                                                          Honolulu         HI             96813
Miller             Tom                    Iowa Attorney General                                    Hoover State Office Building                      1305 E. Walnut Street                   Des Moines       IA             50319
Wasden             Lawrence               State of Idaho Attorney General's Office                 700 W. Jefferson Street, Suite 210                P.O. Box 83720                          Boise            ID       83720-0010
Raoul              Kwame                  Illinois Attorney General                                James R. Thompson Center                          100 W. Randolph Street                  Chicago          IL             60601
Hill, Jr.          Curtis T.              Indiana Attorney General's Office                        Indiana Government Center South                   302 West Washington Street, 5th Floor   Indianapolis     IN             46204
Schmidt            Derek                  Kansas Attorney General                                  120 S.W. 10th Ave., 2nd Floor                                                             Topeka           KS       66612-1597
Beshear            Andy                   Office of the Kentucky Attorney General                  700 Capitol Ave                                   Capitol Building, Suite 118             Frankfort        KY             40601
Landry             Jeff                   Office of the Louisiana Attorney General                 P.O. Box 94095                                                                            Baton Rouge      LA       70804-4095
Healey             Maura                  Office of the Attorney General of Massachusetts          1 Ashburton Place                                 20th Floor                              Boston           MA       02108-1518
Frosh              Brian                  Office of the Maryland Attorney General                  200 St. Paul Place                                                                        Baltimore        MD       21202-2202
Frey               Aaron                  Office of the Maine Attorney General                     State House Station 6                                                                     Augusta          ME       04333
Nessel             Dana                   Office of the Michigan Attorney General                  P.O. Box 30212                                    525 W. Ottawa Street                    Lansing          MI       48909-0212
Keith Ellison      Attorney General       Attention: CAFA Coordinator                              445 Minnesota Street                              Suite 1400                              St. Paul         MN       55101-2131
Schmitt            Eric                   Missouri Attorney General's Office                       Supreme Court Building                            207 W. High Street                      Jefferson City   MO             65101
Hood               Jim                    Mississippi Attorney General's Office                    Department of Justice                             P.O. Box 220                            Jackson          MS             39205
Fox                Tim                    Office of the Montana Attorney General                   Justice Bldg., 3rd Floor                          215 N. Sanders Street                   Helena           MT       59620-1401
Stein              Josh                   Office of the North Carolina Attorney General            Department of Justice                             9001 Mail Service Center                Raleigh          NC       27602-0629
Stenehjem          Wayne                  North Dakota Office of the Attorney General              State Capitol                                     600 E. Boulevard Avenue                 Bismarck         ND       58505-0040
Peterson           Doug                   Office of the Nebraska Attorney General                  2115 State Capitol                                P.O. Box 98920                          Lincoln          NE       68509-8920
MacDonald          Gordon                 New Hampshire Attorney General                           Hew Hampshire Department of Justice               33 Capitol Street                       Concord          NH       03301-6397
Grewal             Gurbir S,              Office of the New Jersey Attorney General                Richard J. Hughes Justice Complex                 25 Market Street, P.O. Box 080          Trenton          NJ       08625
Balderas           Hector                 Office of the New Mexico Attorney General                P.O. Drawer 1508                                                                          Santa Fe         NM       87504-1508
Ford               Aaron                  Nevada Attorney General                                  Old Supreme Ct. Bldg.                             100 North Carson Street                 Carson City      NV             89701
James              Letitia                Office of the New York Attorney General                  Dept. of Law - The Capitol                        2nd Floor                               Albany           NY             12224
Yost               Dave                   Ohio Attorney General                                    State Office Tower                                30 E. Broad Street                      Columbus         OH       43266-0410
Hunter             Mike                   Oklahoma Office of the Attorney General                  313 NE 21st Street                                                                        Oklahoma City    OK             73105
Rosenblum          Ellen F.               Office of the Oregon Attorney General                    Justice Building                                  1162 Court Street, NE                   Salem            OR             97301
Shapiro            Josh                   Pennsylvania Office of the Attorney General              1600 Strawberry Square                                                                    Harrisburg       PA             17120
Kilmartin          Peter                  Rhode Island Office of the Attorney General              150 South Main Street                                                                     Providence       RI       02903
Wilson             Alan                   South Carolina Attorney General                          Rembert C. Dennis Office Bldg.                    P.O. Box 11549                          Columbia         SC       29211-1549
Ravnsborg          Jason                  South Dakota Office of the Attorney General              1302 East Highway 14, Suite 1                                                             Pierre           SD       57501-8501
Slatery, III       Herbert H.             Tennessee Attorney General and Reporter                  P.O. Box 20207                                                                            Nashville        TN       37202-0207
Paxton             Ken                    Attorney General of Texas                                Capitol Station                                   P.O. Box 12548                          Austin           TX       78711-2548
Reyes              Sean                   Utah Office of the Attorney General                      P.O. Box 142320                                                                           Salt Lake City   UT       84114-2320
Herring            Mark                   Office of the Virginia Attorney General                  202 North Ninth Street                                                                    Richmond         VA             23219
Donovan            TJ                     Office of the Attorney General of Vermont                109 State Street                                                                          Montpelier       VT       05609-1001
Ferguson           Bob                    Washington State Office of the Attorney General          1125 Washington St SE                             P.O. Box 40100                          Olympia          WA       98504-0100
Kaul               Josh                   Office of the Wisconsin Attorney General                 Dept of Justice, State Capitol                    RM 114 East P.O. Box 7857               Madison          WI       53707-7857
Morrisey           Patrick                West Virginia Attorney General                           State Capitol Complex, Bldg 1                     Room E-26                               Charleston       WV             25305
Michael            Peter K.               Office of the Wyoming Attorney General                   2320 Capitol Avenue                                                                       Cheyenne         WY             82002
Ale                Talauega Eleasalo V.   American Samoa Attorney General                          Exec. Ofc. Bldg, 3rd Floor                        P.O. Box 7                              Utulei           AS             96799
Camacho            Leevin Taitano         Office of the Attorney General, ITC Building             590 S. Marine Corps Drive                         Suite 901                               Tamuning         Guam           96913
Manibusan          Edward                 Northern Mariana Islands Attorney General                Administration Building                           PO Box 10007                            Saipan           MP       96950-8907
Vazquez Garced     Wanda                  Puerto Rico Attorney General                             P.O. Box 902192                                   San Juan                                San Juan         PR       00902-0192
Walker             Claude E.              Virgin Islands Attorney General, Department of Justice   34-38 Kronprindsens Gade                          GERS Bldg, 2nd Floor                    St. Thomas       VI       00802
Burke              Alexander Holmes       Burke Law Offices, LLC                                   155 N. Michigan Ave                               Suite 9020                              Chicago          IL       60601
McCue              Matthew                Law Office of Matthew McCue                              1 South Ave                                       Suite 3                                 Natick           MA       01760
Marovitch          Daniel J.              Burke Law Offices, LLC                                   155 N. Michigan Ave                               Suite 9020                              Chicago          IL       60601
Broderick          Edward A.              Broderick Law, P.C.                                      99 High Street                                    Suite 304                               Boston           MA       02110
Dalton             John D.                Kaufman Dolowich & Voluck, LLP                           135 S. LaSalle Street                             Suite 2100                              Chicago          IL       60603
Levin              Mark                   Ballard Spahr LLP                                        1735 Market Street                                51st Floor                              Philadelphia     PA       19103-7599
Hanover            Mark L.                Dentons US LLP                                           233 South Wacker Drive                            Suite 5900                              Chicago          IL       60606
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 15 of 59 PageID #:1903




                   Exhibit C
      Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 16 of 59 PageID #:1903




                                               June 13, 2019
VIA PRIORITY MAIL

«First» «Last»
«Company»
«Address_1»
«Address_2»
«City», «State» «Zip»

       Re:     Notice of Class Action Settlement

Dear «First» «Last»:

        This letter supplements prior correspondence sent to you on or around April 22, 2019, with respect
to a putative class action lawsuit entitled Abante Rooter and Plumbing, Inc., individually and on behalf of a
class of all persons and entities similarly situated, v. Oh Insurance Agency and Allstate Insurance
Company, Case No. 1:15-cv-09025. Ballard Spahr LLP and Kaufman Dolowich & Voluck, LLP represent
Defendant Allstate Insurance Company and Defendant Oh Insurance Agency, respectively (“Defendants”).
At an initial hearing on preliminary approval, the Honorable Jorge L. Alonso ordered the parties to modify
certain aspects of the notice and settlement. The parties engaged in additional negotiations and diligently
undertook necessary actions to meet the Court’s expectations.

        On May 10, 2019, in accord with the Court’s Order and in further compliance with 28 U.S.C. §
1715(b), Plaintiff filed the below documentation, which is included on the CD that is enclosed with this
letter:

       1.      Plaintiff’s Amended Unopposed Motion for Preliminary Approval of Class Action Settlement
               (Dkt. No. 200);
       2.      Amended Settlement Agreement and Release (as filed as Plaintiff’s Exhibit 1 to Plaintiff’s
               Amended Unopposed Motion for Preliminary Approval of Class Action Settlement) (Dkt. No.
               200-1);
       3.      Declaration of Edward A. Broderick in Support of Motion for Preliminary Approval (as filed
               as Plaintiff’s Exhibit 2 to Plaintiff’s Amended Unopposed Motion for Preliminary Approval
               of Class Action Settlement) (Dkt. No. 200-2);
       4.      Declaration of Alexander H Burke in Support of Motion for Preliminary Approval (as filed
               as Plaintiff’s Exhibit 3 to Plaintiff’s Amended Unopposed Motion for Preliminary Approval
               of Class Action Settlement) (Dkt. No. 200-3);
     Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 17 of 59 PageID #:1903




«First» «Last»
June 13, 2019
Page 2

       5.        Declaration of Matthew P. McCue in Support of Motion for Preliminary Approval (as filed
                 as Plaintiff’s Exhibit 4 to Plaintiff’s Amended Unopposed Motion for Preliminary Approval
                 of Class Action Settlement) (Dkt. No. 200-4);
       6.        Declaration of Carla A. Peak in Support of Notice Plan (as filed as Plaintiff’s Exhibit 5 to
                 Plaintiff’s Amended Unopposed Motion for Preliminary Approval of Class Action
                 Settlement) (Dkt. No. 200-5); and
       7.        Proposed Preliminary Approval Order (as filed as Plaintiff’s Exhibit 6 to Plaintiff’s
                 Amended Unopposed Motion for Preliminary Approval of Class Action Settlement) (Dkt. No.
                 200-6).

       On May 29, 2019, the Court issued its Preliminary Approval Order, signed by the Honorable Jorge
L. Alonso. A copy of this Order is also included on the enclosed CD and is designated as:

       8.        Preliminary Approval Order (Dkt. No. 207)

       KCC has initiated the administrative process for this settlement, and notice will be provided to
Class Members no later than July 16, 2019.

       Please contact KCC at either jchernila@kccllc.com or (415) 798-5969 if you require any additional
materials or need any further information concerning this matter.

       Thank you.

                                                      Sincerely,



                                                      /s/
                                                      Daniel Burke
                                                      Executive Vice President
Enclosure – CD Rom
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 18 of 59 PageID #:1903




                   Exhibit D
                                                Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 19 of 59 PageID #:1903


          Last              First                                                Company                                                 Address 1                      Address 2                    City      State       Zip
Whitaker           Michael G.             Acting Attorney General of the United States             United States Department of Justice               950 Pennsylvania Avenue, NW             Washington       DC       20530-0001
Clarkson           Kevin                  Office of the Alaska Attorney General                    P.O. Box 110300                                                                           Jeaneau          AK             99811
Marshall           Steve                  Office of the Alabama Attorney General                   501 Washington Avenue                             PO Box 300152                           Montgomery       AL       36130-0152
Rutledge           Leslie                 Arkansas Attorney General Office                         323 Center Street, Suite 200                                                              Little Rock      AR       72201-2610
Brnovich           Mark                   Office of the Arizona Attorney General                   2005 N. Central Avenue                                                                    Phoenix          AZ             85004
CAFA Coordinator                          Office of the Attorney General                           Consumer Law Section                              455 Golden Gate Ave., Suite 11000       San Francisco    CA             94102
Weiser             Phil                   Office of the Colorado Attorney General                  Ralph L. Carr Colorado Judicial Center            1300 Broadway, 10th Floor               Denver           CO             80203
Tong               William                State of Connecticut Attorney General's Office           55 Elm Street                                                                             Hartford         CT       06106
Racine             Karl A.                District of Columbia Attorney General                    441 4th Street, NW, Suite 1100S                                                           Washington       DC             20001
Jennings           Kathy                  Delaware Attorney General                                Carvel State Office Building                      820 N. French Street                    Wilmington       DE             19801
Moody              Ashley                 Office of the Attorney General of Florida                The Capitol, PL-01                                                                        Tallahassee      FL       32399-1050
Carr               Chris                  Office of the Georgia Attorney General                   40 Capitol Square, SW                                                                     Atlanta          GA       30334-1300
Connors            Clare                  Office of the Hawaii Attorney General                    425 Queen Street                                                                          Honolulu         HI             96813
Miller             Tom                    Iowa Attorney General                                    Hoover State Office Building                      1305 E. Walnut Street                   Des Moines       IA             50319
Wasden             Lawrence               State of Idaho Attorney General's Office                 700 W. Jefferson Street, Suite 210                P.O. Box 83720                          Boise            ID       83720-0010
Raoul              Kwame                  Illinois Attorney General                                James R. Thompson Center                          100 W. Randolph Street                  Chicago          IL             60601
Hill, Jr.          Curtis T.              Indiana Attorney General's Office                        Indiana Government Center South                   302 West Washington Street, 5th Floor   Indianapolis     IN             46204
Schmidt            Derek                  Kansas Attorney General                                  120 S.W. 10th Ave., 2nd Floor                                                             Topeka           KS       66612-1597
Beshear            Andy                   Office of the Kentucky Attorney General                  700 Capitol Ave                                   Capitol Building, Suite 118             Frankfort        KY             40601
Landry             Jeff                   Office of the Louisiana Attorney General                 P.O. Box 94095                                                                            Baton Rouge      LA       70804-4095
Healey             Maura                  Office of the Attorney General of Massachusetts          1 Ashburton Place                                 20th Floor                              Boston           MA       02108-1518
Frosh              Brian                  Office of the Maryland Attorney General                  200 St. Paul Place                                                                        Baltimore        MD       21202-2202
Frey               Aaron                  Office of the Maine Attorney General                     State House Station 6                                                                     Augusta          ME       04333
Nessel             Dana                   Office of the Michigan Attorney General                  P.O. Box 30212                                    525 W. Ottawa Street                    Lansing          MI       48909-0212
Keith Ellison      Attorney General       Attention: CAFA Coordinator                              445 Minnesota Street                              Suite 1400                              St. Paul         MN       55101-2131
Schmitt            Eric                   Missouri Attorney General's Office                       Supreme Court Building                            207 W. High Street                      Jefferson City   MO             65101
Hood               Jim                    Mississippi Attorney General's Office                    Department of Justice                             P.O. Box 220                            Jackson          MS             39205
Fox                Tim                    Office of the Montana Attorney General                   Justice Bldg., 3rd Floor                          215 N. Sanders Street                   Helena           MT       59620-1401
Stein              Josh                   Office of the North Carolina Attorney General            Department of Justice                             9001 Mail Service Center                Raleigh          NC       27602-0629
Stenehjem          Wayne                  North Dakota Office of the Attorney General              State Capitol                                     600 E. Boulevard Avenue                 Bismarck         ND       58505-0040
Peterson           Doug                   Office of the Nebraska Attorney General                  2115 State Capitol                                P.O. Box 98920                          Lincoln          NE       68509-8920
MacDonald          Gordon                 New Hampshire Attorney General                           Hew Hampshire Department of Justice               33 Capitol Street                       Concord          NH       03301-6397
Grewal             Gurbir S,              Office of the New Jersey Attorney General                Richard J. Hughes Justice Complex                 25 Market Street, P.O. Box 080          Trenton          NJ       08625
Balderas           Hector                 Office of the New Mexico Attorney General                P.O. Drawer 1508                                                                          Santa Fe         NM       87504-1508
Ford               Aaron                  Nevada Attorney General                                  Old Supreme Ct. Bldg.                             100 North Carson Street                 Carson City      NV             89701
James              Letitia                Office of the New York Attorney General                  Dept. of Law - The Capitol                        2nd Floor                               Albany           NY             12224
Yost               Dave                   Ohio Attorney General                                    State Office Tower                                30 E. Broad Street                      Columbus         OH       43266-0410
Hunter             Mike                   Oklahoma Office of the Attorney General                  313 NE 21st Street                                                                        Oklahoma City    OK             73105
Rosenblum          Ellen F.               Office of the Oregon Attorney General                    Justice Building                                  1162 Court Street, NE                   Salem            OR             97301
Shapiro            Josh                   Pennsylvania Office of the Attorney General              1600 Strawberry Square                                                                    Harrisburg       PA             17120
Kilmartin          Peter                  Rhode Island Office of the Attorney General              150 South Main Street                                                                     Providence       RI       02903
Wilson             Alan                   South Carolina Attorney General                          Rembert C. Dennis Office Bldg.                    P.O. Box 11549                          Columbia         SC       29211-1549
Ravnsborg          Jason                  South Dakota Office of the Attorney General              1302 East Highway 14, Suite 1                                                             Pierre           SD       57501-8501
Slatery, III       Herbert H.             Tennessee Attorney General and Reporter                  P.O. Box 20207                                                                            Nashville        TN       37202-0207
Paxton             Ken                    Attorney General of Texas                                Capitol Station                                   P.O. Box 12548                          Austin           TX       78711-2548
Reyes              Sean                   Utah Office of the Attorney General                      P.O. Box 142320                                                                           Salt Lake City   UT       84114-2320
Herring            Mark                   Office of the Virginia Attorney General                  202 North Ninth Street                                                                    Richmond         VA             23219
Donovan            TJ                     Office of the Attorney General of Vermont                109 State Street                                                                          Montpelier       VT       05609-1001
Ferguson           Bob                    Washington State Office of the Attorney General          1125 Washington St SE                             P.O. Box 40100                          Olympia          WA       98504-0100
Kaul               Josh                   Office of the Wisconsin Attorney General                 Dept of Justice, State Capitol                    RM 114 East P.O. Box 7857               Madison          WI       53707-7857
Morrisey           Patrick                West Virginia Attorney General                           State Capitol Complex, Bldg 1                     Room E-26                               Charleston       WV             25305
Michael            Peter K.               Office of the Wyoming Attorney General                   2320 Capitol Avenue                                                                       Cheyenne         WY             82002
Ale                Talauega Eleasalo V.   American Samoa Attorney General                          Exec. Ofc. Bldg, 3rd Floor                        P.O. Box 7                              Utulei           AS             96799
Camacho            Leevin Taitano         Office of the Attorney General, ITC Building             590 S. Marine Corps Drive                         Suite 901                               Tamuning         Guam           96913
Manibusan          Edward                 Northern Mariana Islands Attorney General                Administration Building                           PO Box 10007                            Saipan           MP       96950-8907
Vazquez Garced     Wanda                  Puerto Rico Attorney General                             P.O. Box 902192                                   San Juan                                San Juan         PR       00902-0192
Walker             Claude E.              Virgin Islands Attorney General, Department of Justice   34-38 Kronprindsens Gade                          GERS Bldg, 2nd Floor                    St. Thomas       VI       00802
Burke              Alexander Holmes       Burke Law Offices, LLC                                   155 N. Michigan Ave                               Suite 9020                              Chicago          IL       60601
McCue              Matthew                Law Office of Matthew McCue                              1 South Ave                                       Suite 3                                 Natick           MA       01760
Marovitch          Daniel J.              Burke Law Offices, LLC                                   155 N. Michigan Ave                               Suite 9020                              Chicago          IL       60601
Broderick          Edward A.              Broderick Law, P.C.                                      99 High Street                                    Suite 304                               Boston           MA       02110
Dalton             John D.                Kaufman Dolowich & Voluck, LLP                           135 S. LaSalle Street                             Suite 2100                              Chicago          IL       60603
Levin              Mark                   Ballard Spahr LLP                                        1735 Market Street                                51st Floor                              Philadelphia     PA       19103-7599
Hanover            Mark L.                Dentons US LLP                                           233 South Wacker Drive                            Suite 5900                              Chicago          IL       60606
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 20 of 59 PageID #:1903




                    Exhibit E
ase: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 21 of 59 PageID #:19
            LEGAL NOTICE
                                               Oh Agency TCPA
        Abante Rooter & Plumbing, Inc.         Settlement Administrator
              v. Oh Ins. Agency,               c/o KCC Class Action Services
          No. 1:15-cv-09025 (N.D. Ill.)        P.O. Box 404000
                                               Louisville KY 40233-4000
     A class action settlement has been
     proposed in this lawsuit pending in the
     U.S. District Court for the Northern
     District of Illinois (“Court”).
     This case claims that Oh Insurance
     Agency      violated   the   Telephone
                                               «Barcode»
     Consumer Protection Act by causing        Postal Service: Please do not mark barcode
     cell phones to be called using an         Forwarding Service Requested
     automatic telephone dialing system or
     an artificial or prerecorded voice        Claim#: AHU-«ClaimID»-«MailRec»
     without consent, and that Allstate        «First1» «Last1»
     Insurance Company is vicariously liable   «CO»
     for the calls. Defendants deny they did   «Addr2»
     anything wrong.
                                               «Addr1»
             Claim ID: «ClaimID»               «City», «St» «Zip»
                                               «Country»

     AHU
ase: 1:15-cv-09025
      Who Is Included? If youDocument           #:records
                              received this notice, 219-1      Filed:
                                                          in the Litigation11/01/19        Page
                                                                            indicate that you        22 ofof 59
                                                                                              are a member        PageID
                                                                                                             the Settlement     #:19
                                                                                                                            Class.
        The Class includes: “All persons in the United States (i) to whom Oh Insurance Agency made a call for the purpose of
        encouraging the purchase of Allstate goods or services (ii) to a cellular telephone number (iii) using SalesDialers (iv) between
        April 19, 2013 and February 21, 2017, limited to calls to telephone numbers on the Class List. The Class List is composed of the
        users or subscribers of the 53,743 unique cell phone numbers on the Class List.”
        Summary of the Settlement: Oh Insurance Agency and Allstate Insurance Company agreed to establish a Settlement Fund of
        $10,500,000 to pay Class Members who make valid and timely claims; pay any incentive award to the Class Representative; pay
        attorneys’ fees and costs; and pay settlement notice and administration costs. Plaintiff will request up to $10,000 as an incentive
        award, and up to $3,500,000 in attorneys’ fees, plus costs not to exceed $50,000. Any remaining monies from uncashed
        settlement checks may be redistributed or paid to the Electronic Privacy Information Center or other non-profit. This is a
        summary notice only; additional details can be found at www.ohagencytelemarketingsettlement.com or by calling 1-855-222-6832.
        Can I Get Money from the Settlement? Yes, if you received this notice by mail, you do not need to do anything to receive a
        pro rata cash award, the amount of which depends on how many people make approved claims. Class Members who received
        calls on more than one cell phone may submit one claim per cell number. Class Counsel estimate that the amount of the cash
        award may be about $100 to $120. Do I Have a Lawyer? Yes. The Court appointed attorneys with Burke Law Offices, LLC,
        Broderick Law, P.C., and The Law Office of Matthew P. McCue as Class Counsel. The lawyers will be paid from the Settlement
        Fund. You may enter an appearance in the case through your own attorney if you so desire. What Should I Do? Class Members
        have three options: (1) Do Nothing. If you received this notice via mail, you are automatically entitled to a share of the
        Settlement Fund. If the Settlement is approved, you will not have the right to sue separately for damages of $500 per call, or
        $1,500 per calls made willfully. (2) Remain a Class Member but object to the Settlement. Instructions for objecting are
        available at www.ohagencytelemarketingsettlement.com. Objections and supporting documents must be sent to Class Counsel
        and Defense Counsel, and filed with the Court by October 15, 2019. You may pay for and be represented by a lawyer who may
        send the objection for you. (3) Exclude yourself from the Settlement Class by mailing a request to the Settlement Administrator
        (not the Court). You must state in writing your name, address, the cell number at which Defendants called you, and that you want
        to be excluded from this Settlement. Exclusions must be signed and postmarked no later than October 15, 2019. Scheduled
        Hearing: The judge scheduled a hearing for November 13, 2019, at 11:00 a.m., in Courtroom 1903 of the U.S. District Court,
        Northern District of Illinois, 219 S. Dearborn St., Chicago, IL 60604, regarding whether to give final approval to the Settlement,
        including the amounts of any attorneys’ fees, costs, and Class Representative award. The hearing may be changed without notice.
        It is not necessary for you to appear at this hearing, but you may attend at your own expense. For more information:
        Visit: www.ohagencytelemarketingsettlement.com; Call: 1-855-222-6832; or write to: Oh Agency TCPA Settlement
        Administrator, c/o KCC Class Action Services, P.O. Box 404000, Louisville KY 40233-4000.
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 23 of 59 PageID #:1903




                    Exhibit F
Heidarpour v. Allstate: 728x90
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 24 of 59 PageID #:1903
Placement: BusinessInsider.com
Heidarpour v. Allstate: 300x250
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 25 of 59 PageID #:1903
Placement: BusinessInsider.com
Heidarpour v. Allstate: 300x600
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 26 of 59 PageID #:1903
Placement: BusinessInsider.com
Heidarpour v. Allstate: 728x90
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 27 of 59 PageID #:1903
Placement: Inquisitr.com
Heidarpour v. Allstate: 728x90
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 28 of 59 PageID #:1903
Placement: People.com
Heidarpour v. Allstate: 300x600
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 29 of 59 PageID #:1903
Placement: People.com
Heidarpour v. Allstate: 728x90
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 30 of 59 PageID #:1903
Placement: Weather.com
Heidarpour v. Allstate: 300x250
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 31 of 59 PageID #:1903
Placement: Weather.com
Heidarpour v. Allstate: 300x600
                    Case:   1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 32 of 59 PageID #:1903
Placement: Weather.com
Heidarpour v. Allstate: Mobile
                    Case:      Ad
                           1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 33 of 59 PageID #:1903
Placement: Instagram App
Heidarpour v. Allstate: Desktop
                    Case:       Ad
                            1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 34 of 59 PageID #:1903
Placement: Facebook.com
Heidarpour v. Allstate: Desktop
                    Case:       Right-Column AdDocument
                            1:15-cv-09025                 #: 219-1 Filed: 11/01/19 Page 35 of 59 PageID #:1903
Placement: Facebook.com
Heidarpour v. Allstate: Mobile
                    Case:      Ad
                           1:15-cv-09025   Document #: 219-1 Filed: 11/01/19 Page 36 of 59 PageID #:1903
Placement: Facebook App
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 37 of 59 PageID #:1903




                   Exhibit G
          Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 38 of 59 PageID #:1903

                 Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.)
                         United States District Court for the Northern District of Illinois
                  If you received a telemarketing call on a cell phone for
                 Allstate between April 19, 2013 and February 21, 2017,
              you may be entitled to benefits under a class action settlement.
                     A federal court authorized this notice. This is not a solicitation from a lawyer.
•     A Plaintiff (“Class Representative”) brought a lawsuit alleging that Oh Insurance Agency violated the
      Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, by causing calls to be made to cell phones
      using an automatic telephone dialing system or an artificial or prerecorded voice, without consent, and that
      Allstate Insurance Company is vicariously liable for the call.
•     A settlement has been reached in this case, which, if approved, will provide a $10,500,000 fund
      (“Settlement Fund”) from which eligible persons whose addresses are known and received a postcard notice
      regarding this case will receive cash awards. In addition, the limited subset of class members whose
      addresses are not known will have the opportunity to a claim to receive a cash award if the records in the
      case reflect that the person filing a claim received one of the affected calls. If you received a postcard
      notice through the mail, you do not need to file a claim to receive your award. The cash awards are
      estimated to be about $100 to $120 per award.
•     You are in the “Settlement Class” if you were called on one of 53,743 specific cell phone numbers to which
      Oh Insurance Agency made calls using a SalesDialers-brand dialing system for the purpose of encouraging
      the purchase of Allstate goods or services, between April 19, 2013 and February 21, 2017.
•     In addition to paying settlement awards to Settlement Class Members, the Settlement Fund will be used to
      pay attorneys’ fees and costs to attorneys representing the Class Representative and the Class (“Class
      Counsel”), any award to the Class Representative, the reasonable costs of notice and administration of the
      Settlement, and a possible charitable contribution if there are uncashed settlement award checks.
•     Your legal rights are affected whether you act or don’t act. Read this notice carefully.
•     En el sitio web, www.ohagencytelemarketingsettlement.com, hay una notificación completa del
      acuerdo en Español. Para un operador telefónico de habla Español, llame al 1-855-222-6832.

                              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
       If you received
                                 You will receive a payment and will give up any rights to sue Oh Agency, Allstate,
      a postcard notice          or anyone else separately regarding the legal claims in this case.
       and do nothing
                                 If you did not receive a postcard notice in the mail regarding this case, you must submit
                                 a valid and timely claim form online at www.ohagencytelemarketingsettlement.com
    If You Did Not Receive       or by mail to Oh Agency TCPA Settlement Administrator, c/o KCC Class Action
      a Postcard Notice in       Services, P.O. Box 404000, Louisville KY 40233-4000. If you fail to submit a
      The Mail, You Must         claim and your phone number is on the Class List of 53,743, you will not receive a
     Submit a Claim Form         settlement payment and will give up any rights to sue Oh Agency, Allstate, or
                                 anyone else separately regarding the legal claims in this case. The deadline to file
                                 your claim form is October 15, 2019.
      Exclude Yourself           Get no payment. If you exclude yourself, you will not waive any rights you may
      or “Opt Out” of            have against Oh Agency, Allstate, or anyone else with respect to the legal claims
       the Settlement            in this case.
                                 Write to the Court about why you believe the Settlement is unfair. Even if you file
                                 a valid and timely objection, if you received a postcard notice in the mail regarding
            Object               this case, you will still receive payment in this case. If you did not receive a
                                 postcard notice in the mail regarding this case, if you submit a valid claim form,
                                 you may still receive a payment even if you object.
      Go to the Fairness         Ask to speak in Court about the fairness of the Settlement if you file a valid and
           Hearing               timely objection.
                                                                                                                 AHUNTW2
          Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 39 of 59 PageID #:1903

These rights and options - and the deadlines to exercise them - are explained in this notice. The Court in
charge of this case still has to decide whether to approve the Settlement. Payments will be made to Class
Members that received a postcard notice in the mail and on valid and timely claims if the Court approves the
Settlement and after any appeals are resolved. Please be patient.


                                             WHAT THIS NOTICE CONTAINS
BASIC INFORMATION..........................................................................................................................PAGE 3
1.   Why is there a notice?
2.    What is this class action lawsuit about?
3.    Why is there a Settlement?

WHO IS IN THE SETTLEMENT? ........................................................................................................PAGE 4
4.    How do I know if I am part of the Settlement?

THE SETTLEMENT BENEFITS - WHAT YOU GET .......................................................................PAGE 4
5.   What does the Settlement provide?

HOW YOU GET A PAYMENT ..............................................................................................................PAGE 4
6.    How and when can I get a payment?
7.    What am I giving up to get a payment or stay in the Class?

EXCLUDING YOURSELF FROM THE SETTLEMENT ..................................................................PAGE 6
8.   How do I exclude myself from the Settlement?

THE LAWYERS REPRESENTING YOU ............................................................................................PAGE 6
9.    Do I have a lawyer in this case?
10. How will the lawyers and Class Representatives be paid?

OBJECTING TO THE SETTLEMENT ................................................................................................PAGE 7
11. How do I tell the Court that I do not think the Settlement is fair?

THE COURT'S FAIRNESS HEARING ................................................................................................PAGE 7
12. When and where will the Court decide whether to approve the Settlement?

13. May I speak at the hearing?

IF YOU DO NOTHING ...........................................................................................................................PAGE 8
14. What happens if I do nothing at all?

GETTING MORE INFORMATION ......................................................................................................PAGE 8
15. How do I get more information?


                                                                       -2-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 40 of 59 PageID #:1903

                                          BASIC INFORMATION
1. Why is there a notice?

A court authorized this notice because you have a right to know about a proposed Settlement of this class action
lawsuit, and about all of your options, before the Court decides whether to approve the Settlement. If the Court
approves the Settlement and after any objections or appeals are resolved, an administrator appointed by the
Court will make the payments that the Settlement allows. Because your rights will be affected by this
Settlement, it is important that you read this notice carefully.

If you received a notice in the mail, it is because records produced in the Litigation indicate that you were called
on one of 53,743 specific cell phone numbers to which Oh Insurance Agency made calls using a SalesDialers-
brand dialing system for the purpose of encouraging the purchase of Allstate goods or services, between April
19, 2013 and February 21, 2017. If this is the case, you are entitled to benefits under the Settlement, as a
“Settlement Class Member.” If you did not receive a postcard notice in the mail but believe you received a call
from the Oh Insurance Agency encouraging the purchase of Allstate goods or services, between April 19, 2013
and February 21, 2017 on a cell phone for which you are the user or subscriber, you have the option of filing a
claim as described below.

The Court in charge of the case is the United States District Court for the Northern District of Illinois, and the
case is known as Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.). The
proposed Settlement would resolve all claims in this case, as well as the claims at issue in the Litigation. The
entity that sued is called the “Plaintiff” or “Class Representative,” and the companies sued, Oh Insurance
Agency (“Oh Agency”) and Allstate Insurance Company (“Allstate”), are referred to herein as “Defendants.”

The Court preliminarily approved the Settlement on May 29, 2019, and pursuant to the Court’s order, notice is
now being disseminated to potential Class Members, in order to notify them of the proposed Settlement and
their rights thereto.

2. What is this class action lawsuit about?

A class action is a lawsuit in which the claims and rights of many people are decided in a single court
proceeding. Representative plaintiffs, also known as “class representatives,” assert claims on behalf of the
entire class.

The Class Representative pursued this Litigation alleging that Oh Agency violated the Telephone Consumer
Protection Act (“TCPA”), 47 U.S.C. § 227, by causing telemarketing calls to be made to cellular telephone
numbers to encourage the purchase of Allstate goods or services using an automatic telephone dialing system or
an artificial or prerecorded voice, without the prior express consent of the called party, and that Allstate is
vicariously liable for said calls.

Defendants deny that they did anything wrong, or that this case is appropriate for treatment as a class action.

3. Why is there a Settlement?

The Court did not decide in favor of the Class Representative or Defendants. Both sides agreed to a settlement
instead of going to trial. That way, they avoid the cost of a trial, and the people affected will get compensation.
The Class Representative and its attorneys think the Settlement is best for all Class Members.




                                                        -3-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 41 of 59 PageID #:1903

                                   WHO IS IN THE SETTLEMENT?
4. How do I know if I am part of the Settlement?

The Court has certified a class action for settlement purposes only. Generally, you are in the Settlement Class if
you received an unsolicited Allstate telemarketing call from Oh Agency on your cell phone between
April 19, 2013 and February 21, 2017. More specifically, the Settlement Class is defined as:

   All persons in the United States (i) to whom Oh Insurance Agency made a call for the purpose of
   encouraging the purchase of Allstate goods or services (ii) to a cellular telephone number
   (iii) using SalesDialers (iv) between April 19, 2013 and February 21, 2017, limited to calls to
   telephone numbers on the Class List. The Class List is comprised of the users or subscribers of the
   53,743 unique cell phone numbers listed therein.

If you have questions about whether you are a Class Member, or are still not sure whether you are included, you
can call 1-855-222-6832 or visit www.ohagencytelemarketingsettlement.com for more information.


                       THE SETTLEMENT BENEFITS - WHAT YOU GET
5. What does the Settlement provide?

Defendants have agreed to pay a total settlement amount of $10,500,000, which will be used to create a
Settlement Fund to pay cash awards to Settlement Class Members who received a postcard notice regarding this
case as well as Settlement Class Members who did not receive a postcard notice but who submit a valid and
timely claim, pay Class Counsel’s attorneys’ fees and costs, pay a service award to the Class Representative,
and pay costs and expenses of notice and settlement administration.

Any remaining monies from uncashed Settlement Relief may be redistributed in further distributions to
Settlement Class Members who cashed their settlement checks. However, if a further distribution would be
administratively infeasible, the remaining monies will instead be donated to a cy pres recipient. The Parties
have proposed that such money be disbursed to the Electronic Privacy Information Center.


                                     HOW YOU GET A PAYMENT
6. How and when can I get a payment?

Each Settlement Class Member who received a postcard notice regarding this case will receive Settlement
Relief without submitting a claim form. Any Settlement Class Member who did not receive a postcard notice
regarding the case but who submits a valid and timely claim form will also receive Settlement Relief.
Settlement Relief is a cash payment. The final cash payment amount will depend on the total number of
Settlement Class Members with known addresses who received postcard notice regarding the case plus valid
and timely claims filed by Settlement Class Members who did not receive postcard notice, and will be
distributed on a pro rata basis from the Settlement Fund, less notice and administration costs, Class Counsel’s
attorneys’ fees and costs, and any Class Representative award. Settlement Class Members who received calls on
more than one cell phone may submit one claim per cell phone number. Class Counsel estimate that the amount
of the cash award (while dependent upon the number of claims) may be within the range of $100 to $120.
Eligible Settlement Class Members may make one claim per associated unique cellular telephone
number called.


Claims may be submitted electronically via the Settlement Website, www.ohagencytelemarketingsettlement.com,
or by mail to:
                                                       -4-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 42 of 59 PageID #:1903

                                  Oh Agency TCPA Settlement Administrator
                                       c/o KCC Class Action Services
                                             P.O. Box 404000
                                         Louisville KY 40233-4000
If you did not receive a postcard notice and are filing a claim form, the deadline to file your claim form is
October 15, 2019.
The Court will hold a hearing on November 13, 2019, to decide whether to approve the Settlement. If the
Settlement is approved, appeals may still follow. Whether the appeals, if any, can be resolved is uncertain, and
resolving them can take time, perhaps more than a year. Please be patient.

7. What am I giving up to get a payment or stay in the Class?

If you are a Class Member, unless you exclude yourself, you will be bound by the release of claims in the
Settlement. This means that, if the Settlement is approved, you can’t sue, continue to sue, or be part of any other
lawsuit against Oh Agency, Allstate, or anyone else having to do with TCPA and/or any other federal or state
telemarketing law for violations arising out of telemarketing calls made by Oh Agency to encourage the
purchase of Allstate goods or services using its SalesDialers dialer between April 19, 2013 and
February 21, 2017, including but not limited to claims of any type or nature alleging that Allstate is vicariously
liable for said Oh Agency calls, and all of the decisions and judgments by the Court will bind you.

For non-emergency calls or text messages to a cell phone number made using an automatic telephone dialing
system or an artificial or prerecorded voice without the prior express consent of the called party, the TCPA
provides for damages of $500 per violation, or up to $1,500 for knowing or willful violations, plus an injunction
limiting future conduct. However, Defendants have denied that they made or caused to be made any illegal calls
to anyone, and in any future lawsuit, they will have a full range of potential defenses, including that they had
prior express consent to make the calls and that Allstate is not vicariously liable for them. In addition, the TCPA
does not provide for attorneys’ fees to prevailing individual plaintiffs. This Settlement permits Class Members
the opportunity to obtain a smaller amount of money, risk-free.

If you do not opt out of this Settlement, you will be unable to file your own lawsuit regarding the claims
described in this Notice, and you will release Defendants from any liability for the Released Claims defined
below and in the Settlement.

Remaining in the Settlement Class means that you, as well as anyone claiming through you such as heirs,
successors, and assigns, relinquish and discharge each and all of the Released Parties from each of the Released
Claims (as defined below).

If the Settlement is approved, upon the Final Settlement Date, the Releasing Persons shall, by operation of the
Judgment, be deemed to have fully, conclusively, irrevocably, forever, and finally released, relinquished, and
discharged the Released Persons from any and all Released Claims—i.e., all claims, demands, causes of actions,
suits, damages, and fees arising under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227,
and/or any other federal or state telemarketing laws, whether in law or equity, that have been or could have been
brought by a Releasing Person against Oh Agency or Allstate Insurance Company in connection with Oh
Agency making or causing to be made telemarketing calls promoting Allstate goods or services, where such call
was made between April 19, 2013 and February 21, 2017, including but not limited to claims of any type or
nature alleging that Allstate Insurance Company is vicariously liable for said Oh Agency calls. “Released
Persons” means Defendants Oh Insurance Agency and Allstate Insurance Company, and all of their
predecessors, successors, parents, subsidiaries, affiliates, officers, directors, partners, members, principals,
employees, agents, attorneys, servants, and assigns. “Releasing Persons” means Plaintiff (including Plaintiff’s
principal Fred Heidarpour) and each member of the Class identified on the Class List and not opting out, and
their respective assigns, heirs, successors, predecessors, parents, subsidiaries, affiliates, officers, directors,
shareholders, members, managers, partners, principals, representatives, and employees (each solely in their
respective capacity as such).
                                                       -5-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 43 of 59 PageID #:1903

The Settlement Agreement (available at the website, www.ohagencytelemarketingsettlement.com) provides
more detail regarding the release and describes the Released Claims with specific descriptions in necessary,
accurate legal terminology, so read it carefully. You can talk to the law firms representing the Class listed in
Question 9 for free, or you can, at your own expense, talk to your own lawyer if you have any questions about
the Released Parties or the Released Claims or what they mean.

The release does not apply to Settlement Class Members who timely opt out of the Settlement.


                      EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don’t want a payment from this Settlement, and you want to keep the right to sue or continue to sue
Defendants on your own about the legal issues in this case, then you must take steps to exclude yourself from
the Settlement.

8. How do I exclude myself from the Settlement?

To exclude yourself from the Settlement, you must send a letter by mail saying that you want to be excluded
from Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.). Be sure to include your
name, address, and the cell phone number(s) at which you were called by Oh Agency during the Settlement
Class Period. You must also include a statement that you wish to be excluded from the Settlement and sign the
statement. You must mail your exclusion request postmarked no later than October 15, 2019, to:

                                   Oh Agency TCPA Settlement Administrator
                                        c/o KCC Class Action Services
                                              P.O. Box 404000
                                          Louisville KY 40233-4000

If you ask to be excluded, you will not get any Settlement Relief, and you cannot object to the Settlement.
You will not be legally bound by anything that happens in this Litigation. You may be able to sue (or continue
to sue) Defendants in the future. Although no other person may exclude you from the Settlement Class, nothing
prohibits you from obtaining the assistance of another, such as a lawyer or family member, in preparing or
submitting any individual exclusion.


                                THE LAWYERS REPRESENTING YOU
9. Do I have a lawyer in this case?

The Court appointed the following attorneys to represent you and other Class Members: Alexander H. Burke
and Daniel J. Marovitch of Burke Law Offices, LLC, Edward A. Broderick of Broderick Law, P.C., and
Matthew P. McCue of The Law Office of Matthew P. McCue.

All of these lawyers are called Class Counsel. You will not be charged separately for these lawyers’ services.
If you want to be represented by your own lawyer, you may hire one at your own expense.

You may enter an appearance through your own attorney if you so desire, but you do not need to do so.

10. How will the lawyers and Class Representatives be paid?

Class Counsel will ask the Court to approve payment of up to $3,500,000 to compensate them for attorneys’
fees for investigating the facts, litigating the case, and negotiating the Settlement, plus costs they incurred in the
case not to exceed $50,000. Class Counsel will also request an award of $10,000 to the Class Representative, as
compensation for its time and effort. The Court may award less than these amounts. These payments, along with
the costs of administering the Settlement, will be made out of the Settlement Fund.
                                                         -6-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 44 of 59 PageID #:1903

                                 OBJECTING TO THE SETTLEMENT
You can tell the Court that you do not agree with the Settlement or some part of it.

11. How do I tell the Court that I do not think the Settlement is fair?

If you are a Settlement Class Member and do not exclude yourself, you can object to the Settlement, or any part
of the Settlement, for example if you do not think the Settlement is fair. You can state reasons why you think
the Court should not approve it. The Court will consider your views. To object, you must file a written
statement with the Court saying that you object to the proposed Settlement in Abante Rooter & Plumbing, Inc.
v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.). Be sure to include: (a) your name, address, telephone number
and, if different, the cellular telephone number at which you were called by Oh Agency during the Settlement
Class Period; (b) if represented by counsel, the name, address, and telephone number of your counsel; (c) the
specific grounds for the objection, and whether it applies only to you, to a specific subset of the Class, or to the
entire Class; and (d) a statement of whether you intend to appear at the Fairness Hearing, either with or without
counsel. Any documents that you wish for the Court to consider must also be attached to the objection, and your
objection should also be sent to Class Counsel and counsel for Defendants. Your objection to the Settlement
must be filed and postmarked to the Parties’ respective attorneys no later than October 15, 2019.

The objection must be provided as follows to the following:

 For Filing:                                          By Mail:
 Abante Rooter & Plumbing, Inc. v.                    Alexander H. Burke
 Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.)        Burke Law Offices, LLC
 U.S. District Court, Northern District of Illinois   155 N. Michigan Ave., Suite 9020
 219 South Dearborn Street                            Chicago, IL 60601
 Chicago, IL 60604
                                                      Counsel for Plaintiff and the Settlement Class

                                                      Mark J. Levin
                                                      Ballard Spahr LLP
                                                      1735 Market St., 51st Floor
                                                      Philadelphia, PA 19103
                                                      Counsel for Allstate Insurance Company

                                                      John D. Dalton
                                                      Kaufman Dolowich & Voluck, LLP
                                                      135 S. LaSalle St., Suite 2100
                                                      Chicago, IL 60603
                                                      Counsel for Oh Insurance Agency


                                 THE COURT’S FAIRNESS HEARING
12. When and where will the Court decide whether to approve the Settlement?

The Court will hold a hearing to decide whether to approve the Settlement. This Fairness Hearing will be held at
11:00 a.m. on November 13, 2019, at the United States District Court for the Northern District of Illinois, 219
S. Dearborn St., Chicago, Illinois 60604, in Courtroom 1903. The hearing may be moved to a different date or
time without additional notice, so it is a good idea to check the Settlement Website for updates. At this hearing,
the Court will consider whether the Settlement is fair, reasonable, and adequate, and whether to award
attorneys’ fees, expenses, and an incentive award to the Class Representative as described above, and in what
                                                        -7-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 45 of 59 PageID #:1903

amounts. If there are objections, the Court will consider them. At or after the hearing, the Court will decide
whether to approve the Settlement. We do not know how long it will take the Court to issue its decision. You do
not have to come to this hearing, but you may attend at your own expense. However, any Settlement Class
Member who fails to object to the Settlement in the manner described in Section 11 shall be deemed to have
waived any such objection, shall not be permitted to object to any terms or approval of the Settlement at the
Fairness Hearing, and shall be foreclosed from seeking any review of the Settlement or the terms of the
Agreement by appeal or other means.

13. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must file a notice with
the Court saying that you intend to appear at the Fairness Hearing in Abante Rooter & Plumbing, Inc. v. Oh Ins.
Agency, No. 1:15-cv-09025 (N.D. Ill.). Be sure to include your name, address, phone number and, to the extent
not otherwise submitted in relation to a filed objection, copies of any papers, exhibits or other evidence that you
intend to present to the Court. Your notice of intention to appear must be filed no later than October 15, 2019.
Copies of your notice of intent to appear must also be sent to the attorneys for the Plaintiff and Settlement Class
and to the attorneys for Defendants at the addresses provided above.

You cannot speak at the hearing if you exclude yourself from the Settlement or do not file a timely notice of
intent to appear.


                                          IF YOU DO NOTHING
14. What happens if I do nothing at all?

If you do nothing, and are a Class Member, and received a postcard notice in mail regarding this case, you will
receive a payment after the Court approves the Settlement and any appeals are resolved. If you did not receive
a postcard notice in the mail regarding the case, in order to receive a payment, you must submit a claim
form. Regardless of whether you received a postcard notice, if you are a Settlement Class Member, unless you
exclude yourself, you won’t be able to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit
against Oh Agency, Allstate, or any other person having to do with the legal issues in this case.


                                   GETTING MORE INFORMATION
15. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement. You can get a
copy of the Settlement Agreement by calling the Settlement Administrator toll-free at 1-855-222-6832,
writing to:

                                  Oh Agency TCPA Settlement Administrator
                                       c/o KCC Class Action Services
                                             P.O. Box 404000
                                         Louisville KY 40233-4000

or visiting the website at www.ohagencytelemarketingsettlement.com, where you will also find answers to
common questions about the Settlement, a claim form, plus other information to help you determine whether
you are a Class Member and whether you are eligible for a payment.

                        En el sitio web, www.ohagencytelemarketingsettlement.com,
                          hay una notificación completa del acuerdo en Español.


                                                       -8-
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 46 of 59 PageID #:1903




                   Exhibit H
          Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 47 of 59 PageID #:1903
               Abante Rooter & Plumbing, Inc. contra Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.)
                    Tribunal de Distrito de los Estados Unidos por el Distrito Norte de Illinois
    Si usted recibió una llamada de telemercadeo a un teléfono celular de
        Allstate entre el 19 de abril de 2013 y el 21 de febrero de 2017,
puede tener derecho a beneficios conforme a un arreglo de demanda colectiva.
                  Un tribunal federal autorizó este aviso. Esto no es una solicitación de un abogado.
•     Un Demandante (“Representante de la Clase”) interpuso una demanda alegando que Oh Insurance Agency
      infringió la Ley de Protección al Consumidor de Telefonía (“TCPA”), 47 U.S.C. § 227, al hacer llamadas a
      teléfonos celulares utilizando un sistema de marcado automático telefónico o una voz artificial o pregrabada,
      sin consentimiento, y que Allstate Insurance Company es indirectamente responsable por la llamada.
•     Se ha llegado a un arreglo en este caso, que, si es aprobado, proporcionará un fondo de $10,500,000
      (“Fondo del Arreglo”) del que recibirán un pago en efectivo las personas elegibles cuyas direcciones son
      conocidas y recibieron un aviso de tarjeta postal sobre el caso. Además, el subgrupo limitado de miembros
      de la clase cuyas direcciones no son conocidas tendrán la oportunidad de reclamar para recibir un pago en
      efectivo si los registros en el caso reflejan que la persona que presenta una reclamación recibió una de las
      llamadas afectadas. Si usted recibió un aviso de tarjeta postal por correo, no necesita presentar una
      reclamación para recibir su pago. Los pagos en efectivo se estiman que sean de unos $100 a $120 por pago.
•     Usted está en la “Clase del Arreglo” si le llamaron a uno de los 53,743 números de teléfono celular
      específicos a los que Oh Insurance Agency hizo llamadas utilizando un sistema de marcado de la marca
      SalesDialers con el fin de fomentar la compra de bienes o servicios de Allstate, entre el 19 de abril de 2013
      y el 21 de febrero de 2017.
•     Además de efectuar los pagos del arreglo a los Miembros de la Clase del Arreglo, el Fondo del Arreglo se
      utilizará para pagar los honorarios y costos de abogados a los abogados que representan al Representante de
      la Clase y a la Clase (“Abogados de la Clase”), el pago al Representante de la Clase, los costos razonables
      de notificación y administración del Arreglo, y una posible contribución benéfica si quedan cheques del
      arreglo no cobrados.
•     Sus derechos legales están afectados independientemente de si actúa o no. Lea este aviso detenidamente.
•     Para un operador telefónico de habla en español, llame al 1-855-222-6832.
                             SUS DERECHOS LEGALES Y OPCIONES EN ESTE ARREGLO
      Si recibió un aviso      Usted recibirá un pago y renunciará a cualquier derecho para demandar a Oh
      de tarjeta postal y      Agency, Allstate, o cualquier otra persona por separado sobre las reclamaciones
         no hace nada          legales en este caso.
                           Si no recibió un aviso de tarjeta postal por correo sobre este caso, tiene que presentar
                           un formulario de reclamación válido y oportuno en línea en
Si no recibió un Aviso de www.ohagencytelemarketingsettlement.com o por correo a Oh Agency TCPA
tarjeta postal por correo, Settlement Administrator, c/o KCC Class Action Services, P.O. Box 404000,
   tiene que enviar un     Louisville KY 40233-4000. Si no presenta una reclamación y su número de
      Formulario de        teléfono está en la Lista de la Clase de 53,743, no recibirá un pago del arreglo y
       Reclamación         renunciará a cualquier derecho para demandar a Oh Agency, Allstate o cualquier
                           otra persona por separado sobre las reclamaciones legales en este caso. La fecha
                           límite para presentar un formulario de reclamación es el 15 de octubre de 2019.

    Excluirse u “Optar por     No obtiene ningún pago. Si se excluye, no renunciará a ningún derecho que pueda
                               tener contra Oh Agency, Allstate o cualquier otra persona con respecto a las
     Salirse” del Arreglo      reclamaciones legales en este caso.
                               Escriba al Tribunal sobre porqué cree que el Arreglo es injusto. Incluso si presenta
                               una objeción válida y oportuna, si recibió un aviso de tarjeta postal por correo
           Objetar             sobre este caso, todavía recibirá un pago en este caso. Si no recibió un aviso de
                               tarjeta postal por correo sobre este caso, si presenta un formulario de reclamación
                               válido, puede todavía recibir un pago incluso si objeta.
       Ir a la Audiencia       Solicite hablar en el Tribunal sobre la equidad del Arreglo si presenta una objeción
          de Equidad           válida y oportuna.
                                                                                                          AHUNWS1
          Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 48 of 59 PageID #:1903

Estos derechos y opciones – y las fechas límites para ejercerlos – se explican en este aviso. El Tribunal
encargado de este caso aún tiene que decidir si aprueba el Arreglo. Los pagos se efectuarán a los Miembros de
la Clase que recibieron un aviso de tarjeta postal por correo y a las reclamaciones válidas y oportunas si el
Tribunal aprueba el Arreglo y después de que se hayan resuelto las apelaciones. Por favor, sea paciente.

                                                CONTENIDO DE ESTE AVISO
INFORMACIÓN BÁSICA ................................................................................................................. PÁGINA 3
1.   ¿Por qué hay un aviso?
2.    ¿De qué trata esta demanda colectiva?
3.    ¿Por qué hay un Arreglo?

¿QUIÉN FORMA PARTE DEL ARREGLO? ................................................................................. PÁGINA 4
4.    ¿Cómo sé si formo parte del Arreglo?

LOS BENEFICIOS DEL ARREGLO – LO QUE OBTIENE ......................................................... PÁGINA 4
5.    ¿Qué dispone el Arreglo?

CÓMO OBTIENE UN PAGO ............................................................................................................ PÁGINA 4
6.    ¿Cómo y cuándo puedo obtener un pago?
7.    ¿A qué renuncio para obtener un pago o permanecer en la Clase?

EXCLUIRSE DEL ARREGLO .......................................................................................................... PÁGINA 6
8.    ¿Cómo me excluyo del Arreglo?

LOS ABOGADOS QUE LE REPRESENTAN ................................................................................. PÁGINA 6
9.    ¿Tengo un abogado en este caso?
10. ¿Cómo se les pagará a los abogados y al Representante de la Clase?

OBJETAR AL ARREGLO ................................................................................................................. PÁGINA 7
11. ¿Cómo le comunico al Tribunal que no pienso que el Arreglo sea justo?

LA AUDIENCIA DE EQUIDAD DEL TRIBUNAL ........................................................................ PÁGINA 7
12. ¿Cuándo y dónde decidirá el Tribunal si aprueba el Arreglo?

13. ¿Puedo hablar en la audiencia?

SI NO HACE NADA ............................................................................................................................ PÁGINA 8
14. ¿Qué ocurre si no hago nada en absoluto?

OBTENER MÁS INFORMACIÓN ................................................................................................... PÁGINA 8
15. ¿Cómo obtengo más información?



                                                                        -2-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 49 of 59 PageID #:1903

                                         INFORMACIÓN BÁSICA
1. ¿Por qué hay un aviso?
Un tribunal autorizó este aviso porque usted tiene derecho a saber sobre un Arreglo propuesto de esta demanda
colectiva, y sobre todas sus opciones, antes de que el Tribunal decida si aprueba el Arreglo. Si el Tribunal
aprueba el Arreglo y después de haberse resueltos las objeciones o apelaciones, un administrador nombrado por
el Tribunal efectuará los pagos que permita el Arreglo. Es importante que lea este aviso detenidamente ya que
sus derechos se verán afectados por este Arreglo.

Si usted recibió un aviso por correo, es debido a que los registros aportados en Litigio indican que usted fue
llamado a uno de los 53,743 números de teléfono celulares específicos a los que la Oh Insurance Agency hizo
llamadas utilizando un sistema de marcado de la marca SalesDialers con el fin de fomentar la compra de bienes
o servicios de Allstate entre el 19 de abril de 2013 y el 21 de febrero de 2017. Si este es el caso, tiene derecho a
beneficios conforme al Arreglo, como “Miembro de la Clase del Arreglo”. Si no recibió un aviso de tarjeta
postal por correo pero cree que recibió una llamada de Oh Insurance Agency fomentando la compra de bienes o
servicios de Allstate, entre el 19 de abril de 2013 y el 21 de febrero de 2017 a un teléfono celular del que usted
es el usuario o suscriptor, tiene la opción de rellenar una reclamación como se describe más adelante.

El Tribunal encargado del caso es el Tribunal de Distrito de los Estados Unidos por el Distrito Norte de Illinois,
y el caso se conoce como Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.).
El Arreglo propuesto resolvería todas las reclamaciones en este caso, así como las reclamaciones en cuestión en
el Litigio. La entidad que demandó es el “Demandante” o “Representante de la Clase”, y las compañías
demandadas, Oh Insurance Agency (“Oh Agency”) y Allstate Insurance Company (“Allstate”), se refieren en el
presente documento como “Demandados”.

El Tribunal aprobó preliminarmente el Arreglo el 29 de mayo de 2019, y en virtud de la orden del Tribunal, se
difunde ahora un aviso a los Miembros potenciales de la Clase, con el fin de notificarles del Arreglo propuesto y
sus derechos correspondientes al mismo.

2. ¿De qué trata esta demanda colectiva?
Una demanda colectiva es una demanda en la que las reclamaciones y derechos de muchas personas se deciden
en un proceso judicial único. Los demandantes representantes, también llamados “representantes de la clase”,
afirman reclamaciones en nombre de la clase entera.

El Representante de la Clase cursó este Litigio alegando que Oh Agency infringió la Ley de Protección al
Consumidor de Telefonía (“TCPA”), 47 U.S.C. § 227, ocasionando que las llamadas de telemercadeo se
hicieran a los teléfonos celulares para fomentar la compra de bienes o servicios de Allstate utilizando un sistema
de marcado automático telefónico o una voz artificial o pregrabada, sin el previo consentimiento expreso de la
parte llamada, y que Allstate es indirectamente responsable por dichas llamadas.

Los Demandados niegan haber cometido alguna irregularidad, o que este caso sea adecuado para que sea tratado
como una demanda colectiva.

3. ¿Por qué hay un Arreglo?
El Tribunal no decidió a favor del Representante de la Clase o de los Demandados. Ambas partes acordaron un
arreglo en lugar de ir a juicio. De esa manera, evitan el costo de un juicio y las personas afectadas obtendrán
una compensación. El Representante de la Clase y sus abogados piensan que el Arreglo es lo mejor para todos
los Miembros de la Clase.




                                                        -3-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 50 of 59 PageID #:1903

                             ¿QUIÉN FORMA PARTE DEL ARREGLO?
4. ¿Cómo sé si formo parte del Arreglo?
El Tribunal ha certificado una demanda colectiva solamente a efectos del arreglo. Normalmente, usted forma
parte de la Clase del Arreglo si recibió una llamada de telemercadeo no solicitada de Allstate por parte de Oh
Agency a su teléfono celular entre el 19 de abril de 2013 y el 21 de febrero de 2017. Más específicamente, la
Clase del Arreglo se define de la siguiente manera:
   Todas las personas en los Estados Unidos (i) a quién Oh Insurance Agency hizo una llamada con el
   objeto de fomentar la compra de bienes o servicios de Allstate (ii) a un número de teléfono celular
   (iii) utilizando SalesDialers (iv) entre el 19 de abril de 2013 y el 21 de febrero de 2017, limitado a
   llamadas a números de teléfono en la Lista de la Clase. La Lista de la Clase se compone de los
   usuarios o suscriptores de los 53,743 únicos números de teléfono listados en la misma.
Si tiene preguntas sobre si usted es un Miembro de la Clase, o todavía no está seguro si está incluido, puede
llamar al 1-855-222-6832 o visitar www.ohagencytelemarketingsettlement.com para más información.

               LOS BENEFICIOS DEL ARREGLO – LO QUE USTED OBTIENE
5. ¿Qué dispone el Arreglo?

Los Demandados han acordado pagar una cantidad total del arreglo de $10,500,000, que será utilizada para
crear un Fondo del Arreglo para efectuar pagos en efectivo a los Miembros de la Clase del Arreglo que
recibieron un aviso de tarjeta postal sobre este caso así como a los Miembros de la Clase del Arreglo que no
recibieron un aviso de tarjeta postal pero que presentan una reclamación válida y oportuna, para pagar los
honorarios y costos de abogado de los Abogados de la Clase, pagar una adjudicación de servicio al
Representante de la Clase, y pagar los costos y gastos de la notificación y administración del arreglo.

Cualquier dinero restante de la Compensación del Arreglo no cobrado puede ser redistribuido en otras
distribuciones a los Miembros de la Clase del Arreglo que cobraran sus cheques del arreglo. Sin embargo, si
fuera administrativamente inviable otra distribución, el dinero restante se donará en su lugar a un destinatario cy
pres (que significa el “mejor siguiente uso”). Las partes han propuesto que dicho dinero sea donado al Centro de
Información de Privacidad Electrónica.

                                      CÓMO OBTIENE UN PAGO
6. ¿Cómo y cuándo puedo obtener un pago?

Cada Miembro de la Clase del Arreglo que recibiera un aviso de tarjeta postal sobre este caso recibirá una
Compensación del Arreglo sin presentar un formulario de reclamación. Cualquier Miembro de la Clase del
Arreglo que no recibiera un aviso de tarjeta postal sobre el caso pero que presenta un formulario de reclamación
válido y oportuno también recibirá una Compensación del Arreglo. La Compensación del Arreglo es un pago en
efectivo. La cantidad final del pago en efectivo dependerá del número total de Miembros de la Clase del
Arreglo con direcciones conocidas que recibieron el aviso de tarjeta postal sobre el caso además de las
reclamaciones válidas y oportunas presentadas por los Miembros de la Clase del Arreglo que no recibieron el
aviso de tarjeta postal, y se distribuirá en base prorrateada del Fondo del Arreglo descontando los costos del
aviso y de administración, los honorarios y costos de los Abogados de la Clase, y la adjudicación al
Representante de la Clase. Los Miembros de la Clase del Arreglo que recibieron llamadas en más de un celular
pueden presentar una reclamación por cada número celular. Los Abogados de la Clase estiman que la cantidad
del pago en efectivo (aunque depende del número de reclamaciones) estaría dentro del rango de $100 a $120.
Los Miembros de la Clase del Arreglo elegibles pueden presentar una reclamación por cada número de teléfono
celular único asociado al que se haya llamado.


                                                       -4-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 51 of 59 PageID #:1903

Las reclamaciones pueden presentarse electrónicamente             mediante   el   sitio   web   del   Arreglo   en
www.ohagencytelemarketingsettlement.com, o por correo a:

                                  Oh Agency TCPA Settlement Administrator
                                       c/o KCC Class Action Services
                                             P.O. Box 404000
                                         Louisville KY 40233-4000

Si usted no recibió una notificación Postal y está presentando un formulario de reclamación, la fecha límite para
presentar su reclamación es el 15 de octubre de 2019.

El Tribunal celebrará una audiencia el 13 de noviembre de 2019 para decidir si aprueba el Arreglo. Si el Arreglo
se aprueba, puede que haya apelaciones. No es seguro si las apelaciones, si las hay, pueden ser resueltas, y el
resolverlas puede llevar tiempo, quizá más de un año. Por favor, sea paciente.

7. ¿A qué renuncio para obtener un pago o permanecer en la Clase?
Si usted es un Miembro de la Clase, a menos que se excluya, estará obligado por la liberación de las
reclamaciones en el Arreglo. Esto significa que, si el Arreglo se aprueba, no puede demandar, continuar
demandando, o formar parte de cualquier otra demanda contra Oh Agency, Allstate o cualquier otra persona que
tenga que ver con la TCPA y/o cualquier otra ley de telemercadeo federal o estatal por violaciones que surjan de
las llamadas de telemercadeo efectuadas por Oh Agency para fomentar la compra de bienes o servicios de Allstate
utilizando su marcador SalesDialers entre el 19 de abril de 2013 y el 21 de febrero de 2017, incluyendo, pero sin
limitarse a, las reclamaciones de cualquier tipo o naturaleza alegando que Allstate es indirectamente responsable
por dichas llamadas de Oh Agency, y estará obligado por todas las decisiones y sentencias del Tribunal.
Para las llamadas de no emergencia o mensajes de texto efectuados a un número de teléfono celular utilizando un
sistema de marcado automático telefónico o una voz artificial o pregrabada sin el previo consentimiento expreso de
la persona llamada, la TCPA dispone unos daños de $500 por violación, o hasta $1,500 por violaciones conocidas o
intencionales, más un mandato limitando la conducta futura. Sin embargo, los Demandados han negado haber hecho
o mandado hacer llamadas ilegales a nadie, y en cualquier demanda futura tendrán una amplia gama de defensas
potenciales, incluyendo que tenían previa autorización expresa para hacer las llamadas y que Allstate no es
indirectamente responsable por ellas. Además, la TCPA no estipula los honorarios de abogados a los demandantes
individuales imperantes. Este Arreglo permite a los Miembros de la Clase la oportunidad de obtener una cantidad
menor de dinero, sin riesgo.

Si no se excluye de este Arreglo, no podrá presentar su propia demanda sobre las reclamaciones que se
describen en este Aviso, y exonerará a los Demandados de toda responsabilidad por las Reclamaciones
Exoneradas que se definen a continuación y en el Arreglo.
Permanecer en la Clase del Arreglo significa que usted, así como cualquiera que reclame en su nombre, como
sus herederos, sucesores y cesionarios, renuncian y liberan a todas y cada una de las Partes Exoneradas de cada
una de las Reclamaciones Exoneradas (como se define más adelante).

Si se aprueba el Arreglo, a la Fecha del Arreglo Final, las Personas Exonerantes, en virtud de la sentencia, se
considerarán haber liberado, renunciado y liquidado de manera total, concluyente, irrevocable y final a las
Personas Exoneradas de todas y cada una de las Reclamaciones Exoneradas (es decir, todas las reclamaciones,
exigencias, causas de acción, demandas, daños y honorarios que surjan conforme a la Ley de Protección al
Consumidor de Telefonía (“TCPA”), 47 U.S.C. § 227, y/o de cualquier otra ley federal o estatal de
telemercadeo, ya sea en derecho o equidad, que hayan sido o pudieran haber sido presentadas por una Persona
Exonerante contra Oh Agency o Allstate Insurance Company en relación con las llamadas de telemercadeo que
Oh Agency hizo o mandó hacer para promocionar bienes y servicios de Allstate, cuando dichas llamadas se
hicieran entre el 19 de abril de 2013 y el 21 de febrero de 2017, incluyendo, pero sin limitarse a, las
reclamaciones de cualquier tipo o naturaleza alegando que Allstate Insurance Company es indirectamente
responsable por dichas llamadas de Oh Agency. Las “Personas Exoneradas” significa los Demandados Oh
Insurance Agency y Allstate Insurance Company, y todos sus predecesores, sucesores, matrices, subsidiarias,
                                                       -5-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 52 of 59 PageID #:1903

filiales, funcionarios, directores, socios, miembros, jefes, empleados, agentes, abogados, subalternos y
cesionarios. “Personas Exonerantes” significa el Demandante (incluyendo al Demandante principal Fred
Heidarpour) y cada miembro de la Clase que se identifica en la Lista de la Clase y no se excluye, y sus
respectivos cesionarios, herederos, sucesores, predecesores, matrices, subsidiarias, filiales, funcionarios,
directores, accionistas, miembros, gerentes, socios, jefes, representantes y empleados (cada uno exclusivamente
en su capacidad respectiva como tal).

El Acuerdo del Arreglo (disponible en el sitio web www.ohagencytelemarketingsettlement.com) proporciona
más detalles sobre la liberación y describe las Reclamaciones Exoneradas con descripciones específicas en
terminología legal necesaria y precisa, por lo tanto, léalo detenidamente. Usted puede hablar con los bufetes de
abogados que representan a la Clase listados en la Pregunta 9 gratuitamente, o puede, por su cuenta, hablar con
su propio abogado si tiene preguntas sobre las Partes Exoneradas o las Reclamaciones Exoneradas o lo que
estas significan.

La liberación no aplica a los Miembros de la Clase del Arreglo que se excluyan oportunamente del Arreglo.

                                     EXCLUIRSE DEL ARREGLO
Si no desea un pago de este Arreglo, y desea conservar el derecho a demandar o continuar demandando a los
Demandados por su cuenta sobre los asuntos legales en este caso, entonces tiene que tomar medidas para
excluirse del Arreglo.

8. ¿Cómo me excluyo del Arreglo?
Para excluirse del Arreglo, tiene que enviar una carta por correo diciendo que desea ser excluido del caso
Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.). Asegúrese de incluir su
nombre, dirección y número (o números) de teléfono a los que fue llamado por Oh Agency durante el Periodo
de la Clase del Arreglo. También tiene que incluir una declaración de que desea ser excluido del Arreglo y
firmar la declaración. Tiene que enviar por correo la solicitud de exclusión con matasellos de no más tarde
del 15 de octubre de 2019 a:
                                  Oh Agency TCPA Settlement Administrator
                                       c/o KCC Class Action Services
                                             P.O. Box 404000
                                         Louisville KY 40233-4000
Si solicita ser excluido, no obtendrá ninguna Compensación del Arreglo y no puede objetar al mismo. No estará
legalmente obligado por nada que ocurra en este Litigio. Puede demandar (o continuar demandando) a los
Demandados en el futuro. Aunque ninguna otra persona puede excluirle de la Clase del Arreglo, nada le prohíbe
obtener la asistencia de otra persona, como un abogado o miembro de familia, para preparar o presentar una
exclusión individual.

                            LOS ABOGADOS QUE LE REPRESENTAN
9. ¿Tengo un abogado en este caso?
El Tribunal nombró a los siguientes abogados para representarle a usted y a otros Miembros de la Clase:
Alexander H. Burke y Daniel J. Marovitch de Burke Law Offices, LLC; Edward A. Broderick de Broderick
Law, P.C.; y Matthew P. McCue de The Law Office of Matthew P. McCue.

A todos estos abogados se les llama Abogados de la Clase. A usted no se le cobrará por separado por los servicios
de estos abogados. Si desea estar representado por su propio abogado, puede contratar uno por su cuenta.

Usted puede registrar una comparecencia mediante su propio abogado si lo desea, pero no es necesario hacerlo.


                                                      -6-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 53 of 59 PageID #:1903

10. ¿Cómo se les pagará a los abogados y al Representante de la Clase?

Los Abogados de la Clase solicitarán al Tribunal que apruebe un pago de hasta $3,500,000 para compensarlos
por los honorarios de abogados por investigar los hechos, litigar el caso, y negociar el Arreglo, más los costos
incurridos en el caso que no excedan de $50,000. Los Abogados de la Clase también solicitarán una
adjudicación de $10,000 para el Representante de la Clase, como compensación por su tiempo y esfuerzo.
El Tribunal puede adjudicar unas cantidades menores. Estos pagos, junto con los costos de administrar el
Arreglo, se harán del Fondo del Arreglo.

                                         OBJETAR AL ARREGLO
Usted puede comunicarle al Tribunal que no está de acuerdo con el Arreglo o parte del mismo.

11. ¿Cómo le digo al Tribunal que no pienso que el Arreglo sea justo?
Si es un Miembro de la Clase del Arreglo y no se excluye, puede objetar al Arreglo o a cualquier parte del
mismo, por ejemplo, si no piensa que el Arreglo es justo. Puede explicar las razones por las que piensa que el
Tribunal no debe aprobarlo. El Tribunal considerará sus puntos de vista. Para objetar, tiene que presentar una
declaración por escrito al Tribunal diciendo que objeta al Arreglo propuesto en el caso Abante Rooter &
Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.). Asegúrese de incluir: (a) su nombre, dirección,
número de teléfono y, si es diferente, el número del teléfono celular al que fue llamado por Oh Agency durante
el Periodo de la Clase del Arreglo; (b) si está representado por un abogado, el nombre, dirección y número de
teléfono de su abogado; (c) las bases específicas de su objeción, y si solamente aplica a usted, a un subgrupo de
la Clase, o a la totalidad de la Clase; y (d) una declaración de si tiene intención de comparecer en la Audiencia
de Equidad, ya sea con o sin abogado. Tiene también que adjuntar a la objeción cualquier documento que desee
que sea considerado por el Tribunal, y la objeción debe ser enviada a los Abogados de la Clase y a los abogados
de los Demandados. Su objeción al Arreglo tiene que presentarse y ser enviada con matasellos postal a los
respectivos abogados de las partes no más tarde del 15 de octubre de 2019.

La objeción tiene que enviarse o ser presentada a los siguientes:

 Para ser archivada:                                  Por correo:
 Abante Rooter & Plumbing, Inc. v.                    Alexander H. Burke
 Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.)        Burke Law Offices, LLC
 U.S. District Court, Northern District of Illinois   155 N. Michigan Ave., Suite 9020
 219 South Dearborn Street                            Chicago, IL 60601
 Chicago, IL 60604
                                                      Abogado del Demandante y de la Clase del
                                                      Arreglo

                                                      Mark J. Levin
                                                      Ballard Spahr LLP
                                                      1735 Market St., 51st Floor
                                                      Philadelphia, PA 19103
                                                      Abogado de Allstate Insurance Company

                                                      John D. Dalton
                                                      Kaufman Dolowich & Voluck, LLP
                                                      135 S. LaSalle St., Suite 2100
                                                      Chicago, IL 60603
                                                      Abogado de Oh Insurance Agency


                                                        -7-
        Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 54 of 59 PageID #:1903

                         LA AUDIENCIA DE EQUIDAD DEL TRIBUNAL
12. ¿Cuándo y dónde decidirá el Tribunal si aprueba el Arreglo?
El Tribunal celebrará una audiencia para decidir si aprueba el Arreglo. La Audiencia de Equidad se celebrará el
13 de noviembre de 2019, a las 11:00 a.m., en el Tribunal de Distrito de los Estados Unidos por el Distrito
Norte de Illinois, 219 S. Dearborn St., Chicago, Illinois 60604, en la Sala 1903. La audiencia puede cambiarse a
una fecha u hora diferente sin previo aviso, por lo tanto, sería buena idea comprobar el sitio web del Arreglo
para ver las actualizaciones. En esta audiencia, el Tribunal considerará si el Arreglo es justo, razonable y
adecuado, y si otorga los honorarios de abogados, gastos, y una adjudicación de incentivo al Representante de la
Clase, como se describe anteriormente, y en qué cantidades. Si hay objeciones, el Tribunal las considerará.
Durante la audiencia, o después de la misma, el Tribunal decidirá si aprueba el Arreglo. No sabemos cuánto
tiempo tomará el Tribunal para emitir su decisión. Usted no tiene que ir a esta audiencia, pero puede asistir por
su cuenta. Sin embargo, cualquier Miembro de la Clase del Arreglo que no objete al Arreglo de la manera que
se describe en la sección 11 se le considerará que ha renunciado a dicha objeción, no se le permitirá objetar a
cualquiera de los términos o a la aprobación del Arreglo en la Audiencia de Equidad, y no se le permitirá
solicitar ninguna revisión del Arreglo o de los términos del Acuerdo mediante apelación o de otra manera.

13. ¿Puedo hablar en la audiencia?
Usted puede solicitar permiso al Tribunal para hablar en la Audiencia de Equidad. Para hacerlo, tiene que
presentar un aviso en el Tribunal diciendo que tiene intención de comparecer en la Audiencia de Equidad en el
caso Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency, No. 1:15-cv-09025 (N.D. Ill.). Asegúrese de incluir su
nombre, dirección, número de teléfono y, en la medida que no se presentara de otra manera en relación con una
objeción presentada, copias de cualquier documento, anexos u otras pruebas que pretenda presentar al Tribunal.
Su aviso de intención de comparecer tiene que presentarse no más tarde del 15 de octubre de 2019. Tiene
también que enviar copias de su aviso de intención de comparecer a los abogados del Demandante y la Clase
del Arreglo y a los abogados de los Demandados a las direcciones que se indican anteriormente.
Usted no puede hablar en la audiencia si se excluye del Arreglo o si no presenta a tiempo un aviso de intención
de comparecencia.

                                           SI NO HACE NADA
14. ¿Qué ocurre si no hago nada en absoluto?
Si no hace nada, y es un Miembro de la Clase, y recibió un aviso de tarjeta postal por correo sobre este caso,
recibirá un pago después de que el Tribunal apruebe el Arreglo y se haya resuelto cualquier apelación. Si no
recibió un aviso de tarjeta postal por correo sobre este caso, para recibir un pago, tiene que presentar un
formulario de reclamación. Independientemente de si recibe un aviso de tarjeta postal, si es un Miembro de la
Clase del Arreglo, a menos que se excluya, no podrá iniciar una demanda, continuar con una demanda, o formar
parte de cualquier otra demanda contra Oh Agency, Allstate o cualquier otra persona que tenga que ver con los
asuntos legales en este caso.

                                   OBTENER MÁS INFORMACIÓN
15. ¿Cómo obtengo más información?
Este aviso resume el Arreglo propuesto. En el Acuerdo del Arreglo hay más detalles. Puede obtener una copia del
Acuerdo del Arreglo llamando gratuitamente al Administrador del Arreglo al 1-855-222-6832, escribiendo a:
                                  Oh Agency TCPA Settlement Administrator
                                       c/o KCC Class Action Services
                                             P.O. Box 404000
                                         Louisville KY 40233-4000
o visitando el sitio web en www.ohagencytelemarketingsettlement.com, donde también encontrará respuestas a
las preguntas frecuentes del Arreglo, un formulario de reclamación, además de otra información para ayudarle a
determinar si usted es un Miembro de la Clase y si es elegible para obtener un pago.
                                                      -8-
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 55 of 59 PageID #:1903




                     Exhibit I
         Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 56 of 59 PageID #:1903
         Oh Agency TCPA Settlement Administrator
         c/o KCC Class Action Services
         P.O. Box 404000
         Louisville KY 40233-4000

         AHU                                                                Abante Rooter & Plumbing, Inc. v. Oh Ins. Agency
                                                                                                           United States District Court for
                                                                                                           the Northern District of Illinois
                                                                                                          No. 1:15-cv-09025 (N.D. Ill.)


                                                                                                                     Must Be Postmarked
                                                                                                                           No Later Than
                                                                                                                        October 15, 2019




                                  Oh Agency TCPA Settlement Claim Form
                                                           Your Information


  First Name                                                   Last Name


  Address


  Address (continued)


  City                                                                                                State          Zip Code


  Email



  Contact Telephone Number                                       Cell phone number at which you received calls from Oh Insurance Agency

  (Your cell phone number must be listed in our records as one of the phone numbers that Oh Insurance Agency called using SalesDialers to
  telemarket Allstate goods and services, and included as part of the Settlement. If you are not certain which of your cell phone numbers may
  have been called, you may submit each of them separately.)

                                                              Certification
By signing and submitting this claim form, I certify that I received a call from Oh Insurance Agency on the above cell phone number between
April 19, 2013 and February 21, 2017, and was the subscriber or user of the cell phone number.

Signature:                                                                            Date (mm/dd/yyyy):
                                                     Return the Claim Form to:
                                                 Oh Agency TCPA Settlement Administrator
                                                      c/o KCC Class Action Services
                                                P.O. Box 404000, Louisville KY 40233-4000
YOUR CLAIM FORM WILL NOT BE RETURNED TO YOU. PLEASE RETAIN A COPY FOR YOUR RECORDS. ACCURATE
PROCESSING AND VERIFICATION OF CLAIMS MAY TAKE A SIGNIFICANT AMOUNT OF TIME. THANK YOU IN ADVANCE FOR
YOUR PATIENCE.
QUESTIONS? A copy of the class notice, Settlement Agreement and other information regarding the Settlement is available at the Settlement
Website at www.ohagencytelemarketingsettlement.com. You can also call the Settlement Administrator toll-free at 1-855-222-6832.
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 57 of 59 PageID #:1903




                     Exhibit J
 Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 58 of 59 PageID #:1903




July 23, 2019

Oh Agency TCPA Settlement Adminstrator
c/o KCC Class Action Services
P.O. Box 404000
Louisville KY 40233-4000

To Whom It May Ccirtcei-n:

Please exclude me from the Settlement Agreement in the following matter:

Abante Rooter & Plumbing,. Inc. v. Oh Ins. Agency,. No. I: 15-cv-09025 (N.D. Ill.).

My information is as fol)ows:

Name: Kenneth Cross
Address:

       Cell phone number:

Thank you.
Case: 1:15-cv-09025 Document #: 219-1 Filed: 11/01/19 Page 59 of 59 PageID #:1903

                                            -
                                            -


                                   =    I
                                            -

                                            -




                                       I
